                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRAVON LEON FREEMAN,                               Case No. 19-cv-05467-HSG
                                   8                    Plaintiff,                          ORDER DIRECTING CLERK TO FILE
                                                                                            DOCUMENTS IN CASE NO.
                                   9             v.                                         19-CV-2594 HSG
                                  10     TAMMY FOSS, et al.,                                Re: Dkt. Nos. 8, 9
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2019, the Clerk of the Court administratively closed this case as opened

                                  14   in error because the complaint filed in this case made the same allegations as the complaint filed in

                                  15   Plaintiff’s other action, 19-cv-02594 HSG, Freeman v. Foss, et al. Dkt. No. 6. Plaintiff has filed

                                  16   a motion for leave to proceed in forma pauperis with this case number, Dkt. No. 8, and also filed a

                                  17   letter with this Court, Dkt. No. 9. Both pleadings were docketed in this action. This case is

                                  18   closed, and these pleadings relate to the proceedings in Freeman I. The Clerk of the Court is

                                  19   directed to docket Dkt. Nos. 8 and 9, as well as a copy of this order, in 19-cv-02594 HSG,

                                  20   Freeman v. Foss, et al. This case was administratively closed as opened in error because it raised

                                  21   claims that were already raised in 19-cv-02594. Accordingly, if plaintiff seeks relief with respect

                                  22   to the claims raised in this action, he should seek relief in Case No. 19-cv-02594, which raises the

                                  23   same claims as raised in this action. This case remains closed and no further pleadings will be

                                  24   accepted in this case.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 11/26/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
